 


115 HRES 116 EH: Providing for consideration of the joint resolution (H.J. Res. 66) disapproving the rule submitted by the Department of Labor relating to savings arrangements established by States for non-governmental employees, and providing for consideration of the joint resolution (H.J. Res. 67) disapproving the rule submitted by the Department of Labor relating to savings arrangements established by qualified State political subdivisions for non-governmental employees.
U.S. House of Representatives
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 116 
In the House of Representatives, U. S.,

February 14, 2017
 
RESOLUTION 
Providing for consideration of the joint resolution (H.J. Res. 66) disapproving the rule submitted by the Department of Labor relating to savings arrangements established by States for non-governmental employees, and providing for consideration of the joint resolution (H.J. Res. 67) disapproving the rule submitted by the Department of Labor relating to savings arrangements established by qualified State political subdivisions for non-governmental employees. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House any joint resolution specified in section 2 of this resolution. All points of order against consideration of each such joint resolution are waived. Each such joint resolution shall be considered as read. All points of order against provisions in each such joint resolution are waived. The previous question shall be considered as ordered on each such joint resolution and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and the Workforce; and (2) one motion to recommit.  2.The joint resolutions referred to in the first section of this resolution are as follows: 
(a)The joint resolution (H.J. Res. 66) disapproving the rule submitted by the Department of Labor relating to savings arrangements established by States for non-governmental employees.  (b)The joint resolution (H.J. Res. 67) disapproving the rule submitted by the Department of Labor relating to savings arrangements established by qualified State political subdivisions for non-governmental employees. 
 
Karen L. Haas,Clerk.
